Action for personal injuries sustained by plaintiff as the result of a collision between the automobile in which she was riding and a motorcycle owned by defendant and operated by one of its officers. Judgment dismissing complaint at the close of plaintiff’s case reversed on the law and a new trial granted, costs to abide the event. We are of opinion that the plaintiff made out a prima facie case on the question of defendant’s negligence. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.